

116 HR 5106 IH: Restore Everyone’s Sleep Tonight Act of 2019
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5106IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Ms. Speier (for herself, Mr. Case, Ms. Norton, Ms. Schakowsky, Mr. Panetta, Mr. Quigley, Mr. Rouda, Ms. Lee of California, Mr. Suozzi, Mr. Raskin, Ms. Eshoo, Mr. Smith of Washington, and Mr. Sherman) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to allow airports to impose an access restriction for
			 certain hours, to assess certain penalties against air carriers or
			 aircraft operators, and for other purposes.
	
 1.Short titleThis Act may be cited as the Restore Everyone’s Sleep Tonight Act of 2019 or the REST Act of 2019. 2.Airport access restriction (a)In generalNotwithstanding any other provision of law and except as provided in subsection (b), an airport may impose an access restriction between the hours of 10 p.m. and 7 a.m. for aircrafts.
			(b)Accommodations for certain flights
 (1)Types of flightsIn imposing an access restriction under subsection (a), an airport shall permit, within the hours of such access restriction, the operation of military, law enforcement, and Coast Guard flights.
 (2)Exceptional circumstancesIn imposing an access restriction under subsection (a), an airport may not prohibit access for— (A)a flight that is scheduled to arrive or depart during hours not covered by the access restriction imposed under subsection (a) and which arrives or departs during such access restriction due solely to weather or the safe operation of the aircraft, including compliance with any safety-related requirements;
 (B)emergency flights; (C)flights to evacuate natural disasters; and
 (D)flights for the purpose of the preservation of life, health, or safety. (c)Penalties (1)In generalAn airport may impose a noise deterrence penalty on an air carrier or aircraft operator for a violation of the access restriction imposed under subsection (a).
 (2)Amount of penaltyAn airport applying penalties under this subsection shall set a base level for a noise deterrence penalty under paragraph (1) at an amount sufficient to deter future violations of the access restriction imposed under subsection (a).
 (3)Increase in penaltyThe airport applying penalties under this subsection may increase a penalty for a violation of the access restriction imposed under subsection (a) above the base amount set under paragraph (2) if an aircraft takeoff or landing resulted in noise to residents of any unit of local government exceeding 80 dBA, as evidenced by a noise monitoring device recognized as authoritative by the airport.
 (4)Considerations for a penalty increaseIn determining whether to increase the penalty above the base amount set under paragraph (2), an airport may consider the following:
 (A)The certified noise level and engine model of the aircraft. (B)The time of violation.
 (C)Repeat violations by the air carrier or aircraft operator. (D)Any other criteria that the airport determines reflects the noise impacts to residents of the unit of local government impacted by the violation of subsection (a).
					(5)Use of penalty
 (A)In generalExcept as provided in subparagraph (C), penalties collected for a violation of the access restriction imposed under subsection (a) shall be remitted to the unit of local government that experienced the impact of the noise deterrence violation.
 (B)Multiple units of local governmentIf multiple units of local government are impacted by a violation of the access restriction imposed under subsection (a), an airport shall remit the penalty to the jurisdictions impacted in equal parts.
 (C)Administrative costsAn airport may deduct reasonable costs of administering a noise deterrence penalty from a penalty collected under this paragraph before remitting the penalty under subparagraphs (A) and (B).
 (d)LimitationWith respect to any action taken in carrying out this section, the airport is not required to seek the approval or comment of the Federal Aviation Administration or the Secretary of Transportation, any air carrier or aircraft operator or any other entity.
 (e)Definition of weatherIn this section, the term weather is defined as the state of the atmosphere at a location or along a route over the short-term. (f)Definition of access restrictionFor purposes of this Act, an access restriction is a prohibition on the landing or takeoff of aircraft.
			